OPINION — AG — ** TEACHERS — ADMINISTRATORS — TENURE ** (1) A TEACHER WHO ACQUIRED TENURE PRIOR TO ASSUMING POSITION OF ADMINISTRATOR DOES 'NOT' RETAIN TENURE IN THE ROLE OF ADMINISTRATOR. (2) IF AN ADMINISTRATOR WHO PREVIOUSLY ACQUIRED TENURE AS A TEACHER, CONTINUES TO SERVE AS A TEACHER, THEN THAT TENURE STATUS CONTINUES WITH REGARD TO THE TEACHING POSITION. HOWEVER, IF THE TENURED TEACHER BECOMES EMPLOYED FULL TIME AS AN ADMINISTRATOR, THE TENURE RIGHTS ARE LOST AND ARE 'NOT' RESTORED UPON RETURNING TO TEACHING. (DISMISSAL, RIGHTS, SUPERINTENDENTS, SCHOOLS CERTIFIED TEACHER) CITE: 70 O.S. 6-102.1 [70-6-102.1](6), ' BOARD OF EDUCATION V. MORRIS — 656 P.2d 261 ', 70 O.S. 6-103.1 [70-6-103.1](B), 70 O.S. 6-102.1 [70-6-102.1] (KAY HARLEY JACOBS)